HARDIN, P. J. (dissenting).
According to the evidence, the farm-was subject to a mortgage of $2,500, and was purchased by the daughter, subject to the mortgage, .in settlement of her claim of some $1,600 against her father, without any intent to defraud his creditors. The insertion in the deed of the clause as to the support of the father was-no part of the actual consideration or agreement upon the part of the-daughter. Under such circumstances, if she is required to account for any excess of value of the property purchased above her debt, equity *515will be satisfied. Clift v. Moses, affirmed 151 N. Y. 628, 45 N. E. 1131, on opinion reported in 75 Hun, 517, 27 N. Y. Supp. 728. I therefore do not favor a reversal, but a modification, of the judgment of the special term.
WARD, J., concurs.